EXHIBIT 10.3

 

Amendment No. 2 to Asset Purchase Agreement
(Mills)

 

This AMENDMENT NO. 2 TO ASSET PURCHASE AGREEMENT (MILLS) (the “Amendment”) is
made and entered into as of August 23, 2004, by and between CROWN PACIFIC
LIMITED PARTNERSHIP, a Delaware limited partnership (“Seller”),
Debtor-in-Possession under Jointly Administered Case No. 03-11258-PHX-RJH in the
United States Bankruptcy Court for the District of Arizona filed on June 29,
2003 under Chapter 11 of Title 11 of the United States Code, and INTERNATIONAL
FOREST PRODUCTS LIMITED, a British Columbia corporation (“Buyer”).

 

Recitals:

 

A.            Seller and Buyer are parties to that certain Asset Purchase
Agreement (Mills) dated as of July 9, 2004, as amended (the “Agreement”),
pursuant to which Seller has agreed to sell and Buyer has agreed to purchase, on
the terms and conditions set forth therein, certain lumber manufacturing
facilities and related assets more fully described therein.  Capitalized terms
used but not defined herein have the respective meanings set forth in the
Agreement.

 

B.            Seller has determined, and Buyer has agreed, that (i) certain
items of personal property, listed on the attached Annex A (the “Additional
Property”), were inadvertently omitted from Schedule 1.1.3 to the Agreement,
(ii) certain items of personal property, listed on the attached Annex B (the
“Removed Property”), were inadvertently included on Schedule 1.1.3 to the
Agreement, (iii) certain items of personal property, listed on the attached
Annex C, should be listed on Schedule 1.2 to the Agreement ((ii) and (iii)
collectively, the “Excluded Property”), (iv) certain personal property leases
were inadvertently omitted from Schedule 1.1.5-1 to the Agreement, and (v)
certain personal property leases should be listed on Schedule 1.2 to the
Agreement.

 

C.            Seller and Buyer desire to set forth an allocation for certain
Personal Property located in the State of Washington not constituting machinery
and equipment or inventory.

 

Agreements:

 

In consideration of the foregoing and the mutual covenants of the parties set
forth in this Amendment, the parties, intending to be legally bound, agree as
follows:

 


1.             ADDITIONS TO PURCHASED ASSETS.


 


(A)             PERSONAL PROPERTY.  SCHEDULE 1.1.3 TO THE AGREEMENT IS HEREBY
AMENDED BY INSERTING THE ADDITIONAL PROPERTY AT THE END THEREOF.


 


(B)             PERSONAL PROPERTY.  SCHEDULE 1.1.3 OF THE AGREEMENT IS HEREBY
AMENDED BY INSERTING THE FOLLOWING PERSONAL PROPERTY ON THE PORTION OF SUCH
SCHEDULE RELATING TO THE GILCHRIST MILL:


 


COMPANY
NUMBER


 


DESCRIPTION


A158


 


1997 FORD EXPEDITION EB 4X4


 


PROVIDED, HOWEVER, THAT SUCH ITEM OF PERSONAL PROPERTY LISTED ABOVE SHALL NOT BE
SOLD, TRANSFERRED OR OTHERWISE CONVEYED TO BUYER UNLESS, ON OR PRIOR TO THE
CLOSING DATE, JOHN ERNST RECEIVES AN OFFER OF EMPLOYMENT FROM, AND ACCEPTS SUCH
OFFER WITH, BUYER.


 

--------------------------------------------------------------------------------


 


(C)             PERSONAL PROPERTY LEASES.  SCHEDULE 1.1.5-1 TO THE AGREEMENT IS
HEREBY AMENDED BY INSERTING THE FOLLOWING LEASE AGREEMENTS AT THE END THEREOF:

 

 

 

Other

 

 

13.

 

Schedule A#:  00069, dated October 13, 1999 to Vehicle Lease Agreement, dated
March 28, 1996, between Lease Plan U.S.A. and Crown Pacific Limited Partnership
– 1999 Ford F150 3 Door Supercab, serial # 1FTRX18L0XKA78221, unit #A507

 

23.1.4

 

 

 

 

 

14.

 

Schedule A#:  00087, dated April 17, 2000 to Vehicle Lease Agreement, dated
March 28, 1996, between Lease Plan U.S.A. and Crown Pacific Limited Partnership
– 2000 Ford Expedition XLT 4WD, serial # 1FMPU16L1YLB36606, unit #A585

 

23.1.4

 


PROVIDED, HOWEVER, THAT EACH OF THE PERSONAL PROPERTY LEASES SET FORTH ABOVE
SHALL NOT BE ASSIGNED TO BUYER UNLESS AND UNTIL THE BANKRUPTCY COURT ENTERS AN
ORDER APPROVING THE ASSUMPTION AND ASSIGNMENT THEREOF TO BUYER (THE DATE ON
WHICH SUCH ORDER IS ENTERED BEING REFERRED TO HEREIN AS THE “ORDER DATE”)
PURSUANT TO A MOTION FILED BY SELLER, WHICH SHALL BE FILED PROMPTLY AFTER THE
CLOSING DATE; PROVIDED, FURTHER, THAT ITEM #14 LISTED ABOVE SHALL NOT BE ASSUMED
AND ASSIGNED TO BUYER UNLESS, ON OR PRIOR TO THE CLOSING DATE, PAUL BIALKOWSKY
RECEIVES AN OFFER OF EMPLOYMENT FROM, AND ACCEPTS SUCH OFFER WITH, BUYER.


 


2.             EXCLUSION OF CERTAIN PROPERTY.


 

(A)           REMOVED PERSONAL PROPERTY.  SCHEDULE 1.1.3 TO THE AGREEMENT IS
HEREBY AMENDED BY DELETING THEREFROM EACH OF THE ITEMS OF REMOVED PROPERTY AND
SUBSTITUTING THE FOLLOWING IN LIEU THEREOF:  “INTENTIONALLY OMITTED”.

 

(B)           EXCLUDED PERSONAL PROPERTY.  SCHEDULE 1.2 TO THE AGREEMENT IS
HEREBY AMENDED BY INSERTING THE EXCLUDED PROPERTY AT THE END THEREOF.

 

(C)           PERSONAL PROPERTY LEASES.  SCHEDULE 1.2 TO THE AGREEMENT IS HEREBY
AMENDED BY INSERTING THE FOLLOWING LEASE AGREEMENTS AT THE END THEREOF:

 

15.

 

Schedule A#:  00081, dated April 17, 2000 to Vehicle Lease Agreement, dated
March 28, 1996, between Lease Plan U.S.A. and Crown Pacific Limited Partnership
– 2000 Ford F250 Super Duty Super, serial # 1FTNX21F6YED06019, unit #A165

 

23.1.4

 

 

 

 

 

16.

 

Schedule A#:  00083, dated April 27, 2000 to Vehicle Lease Agreement, dated
March 28, 1996, between Lease Plan U.S.A. and Crown Pacific Limited Partnership
– 2000 Ford F250 Super Duty Super, serial # 1FTNX21F7YED15179, unit #A167

 

23.1.4

 

 

 

 

 

17.

 

Schedule A#:  00084, dated April 27, 2000 to Vehicle Lease Agreement, dated
March 28, 1996, between Lease Plan U.S.A. and Crown Pacific Limited Partnership
– 2000 Ford F250 Super Duty Super, serial # 1FTNX21F3YED15180, unit #A168

 

23.1.4

 

 

 

 

 

18.

 

Schedule A#:  00098 to Vehicle Lease Agreement, dated March 28, 1996, between
Lease Plan U.S.A. and Crown Pacific Limited Partnership – 2000 Ford F250 Super
Duty Super, serial # 1FTNX21F2YED93997, unit #A169

 

23.1.4

 

 

 

 

 

19.

 

Schedule A#:  00076, dated April 17, 2000 to Vehicle Lease Agreement, dated
March 28, 1996, between Lease Plan U.S.A. and Crown Pacific Limited Partnership
– 2000 Chevrolet Silverado 1500

 

23.1.4

 

2

--------------------------------------------------------------------------------


 

 

 

Ext Cab, serial # 1GCEK19TXYZ283453, unit #A801

 

 

 

 

 

 

 

20.

 

Schedule A#:  00074, dated April 18, 2000 to Vehicle Lease Agreement, dated
March 28, 1996, between Lease Plan U.S.A. and Crown Pacific Limited Partnership
– 2000 Chevrolet Silverado 1500 Ext Cab, serial # 1GCEK19T1YZ286645, unit #A802

 

23.1.4

 

 

 

 

 

21.

 

Schedule A#:  00075, dated April 18, 2000 to Vehicle Lease Agreement, dated
March 28, 1996, between Lease Plan U.S.A. and Crown Pacific Limited Partnership
– 2000 Chevrolet Silverado 1500 Ext Cab, serial # 1GCEK19T7YZ287895, unit #A803

 

23.1.4

 

 

 

 

 

22.

 

Schedule A#:  00099, dated February 11, 2000 to Vehicle Lease Agreement, dated
March 28, 1996, between Lease Plan U.S.A. and Crown Pacific Limited Partnership
– 1998 Chevrolet Tahoe 4 DR, serial # 1GNEK13R5WJ373786, unit #A170

 

23.1.4

 


3.             PERSONAL PROPERTY LEASE PRORATIONS.  DURING THE PERIOD FROM THE
CLOSING DATE TO THE ORDER DATE, BUYER SHALL BE ENTITLED TO USE THE PERSONAL
PROPERTY THAT IS SUBJECT TO THE PERSONAL PROPERTY LEASES SET FORTH IN SECTION
1(C) OF THIS AMENDMENT (SUBJECT TO THE SECOND PROVISO THEREOF).  ALL AMOUNTS
PAID BY SELLER PURSUANT TO SUCH PERSONAL PROPERTY LEASES BETWEEN THE CLOSING
DATE AND THE ORDER DATE SHALL BE PRORATED BETWEEN THE PARTIES AS OF THE CLOSING
DATE, AND BUYER SHALL REIMBURSE SELLER ACCORDINGLY WITHIN FIVE (5) BUSINESS DAYS
AFTER A REQUEST THEREFOR MADE BY SELLER AFTER THE ORDER DATE.


 


4.             ALLOCATION.  BUYER AND SELLER HEREBY AGREE THAT THE SUM OF
$60,000, PLUS THE FAIR MARKET VALUE OF ANY FUEL ON HAND AT THE PORT ANGELES MILL
AND THE MARYSVILLE MILL AS OF THE CLOSING DATE, SHALL BE ALLOCATED TO PERSONAL
PROPERTY NOT CONSTITUTING EITHER MACHINERY AND EQUIPMENT USED IN MANUFACTURING
OR RAW MATERIALS, RESIDUALS AND FINISHED GOODS INVENTORY.


 


5.             MODIFICATION.  THIS AMENDMENT MAY NOT BE MODIFIED OR AMENDED
EXCEPT BY THE WRITTEN AGREEMENT OF THE PARTIES.


 


6.             BINDING EFFECT. THE PROVISIONS OF THIS AMENDMENT SHALL BE BINDING
UPON AND INURE TO THE BENEFIT OF THE PARTIES AND THEIR RESPECTIVE SUCCESSORS AND
PERMITTED ASSIGNS.


 


7.             EFFECT OF AMENDMENT. EXCEPT AS EXPRESSLY PROVIDED IN THIS
AMENDMENT, THE AGREEMENT SHALL REMAIN UNAMENDED AND IN FULL FORCE AND EFFECT.
ALL REFERENCES IN THE AGREEMENT TO “THIS AGREEMENT” SHALL BE DEEMED TO MEAN THE
AGREEMENT AS AMENDED BY THIS AMENDMENT.


 


8.             EXECUTION. THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.
EACH PARTY MAY RELY UPON THE SIGNATURE OF EACH OTHER PARTY ON THIS AMENDMENT
THAT IS TRANSMITTED BY FACSIMILE AS CONSTITUTING A DULY AUTHORIZED, IRREVOCABLE,
ACTUAL, CURRENT DELIVERY OF THIS AGREEMENT WITH THE ORIGINAL INK SIGNATURE OF
THE TRANSMITTING PARTY.


 

[SIGNATURE PAGE FOLLOWS]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

Seller:

CROWN PACIFIC LIMITED PARTNERSHIP,

 

a Delaware limited partnership

 

 

 

 

By:

Crown Pacific Management Limited Partnership, its
General Partner

 

 

 

 

 

 

 

 

By:

/s/ Steven E. Dietrich

 

 

 

Name: Steven E. Dietrich

 

 

Title: Senior Vice President,

 

 

           Chief Financial Officer and Treasurer

 

 

 

 

 

 

Buyer:

INTERNATIONAL FOREST PRODUCTS LIMITED, a
British Columbia corporation

 

 

 

 

 

 

By:

/s/ Lawrence D. Cocke

 

 

Name:  Lawrence D. Cocke

 

 

Title:  Corporate Controller

 

 

 

 

 

 

 

 

By:

/s/ G. J. Friesen

 

 

Name:  G. J. Friesen

 

 

Title:  VP & Corp. Secretary

 

 

4

--------------------------------------------------------------------------------